DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 9/30/2021 with respect to claim(s) 2, 3, 5-6, 11-21 have been considered but are not found persuasive.
Applicant argues on page 11 that Applicant understands Smayling as merely disclosing a repeating ABAB pattern of lines and Kornachuk discloses lines of three different widths, as such Kornachuk cannot be modified by the disclosure of Smayling to arrive at the claimed invention.
Examiner respectfully disagrees.  As mentioned below, Smayling teaches combining cell variant 501A and cell variant 501B, as chosen in figs. 5D, 5E, to have alternating M2 layers 505A, 505B (which maintains an ABAB-ABAB pattern) and alternating lines 503A, 503B (which maintains an ABAB pattern by combining ABA-BAB cells).  One of ordinary skill in the art would have recognized repeating cells of Kornachuk would require the CABAC pattern as shown in fig. 10C to repeat the CABA pattern CABA-CABA to arrive at the repeating pattern instead of repeating CABAC-CABAC since those repeating patterns would not be repeating since the C cell would be doubled up and is against the ABA-BAB repeating pattern of Smayling.
Rejection has been updated to include the newly amended portions.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the widths of each interconnect line and the respective pitches as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornachuk et al. (US PGPub 2009/0300575; hereinafter “Kornachuk”) in view of Smayling et al. (US PGPub 2008/0222587; hereinafter “Smayling”).
Re claim 2: Kornachuk teaches (e.g. fig. 10C and labeled fig. 10C below) an integrated circuit structure, comprising: an inter-layer dielectric (ILD) layer (dielectric materials insulate patterned conductive layers from each other; e.g. paragraph 132; hereinafter “IL”) above a substrate (multi-level structures defined on a silicon substrate; e.g. paragraph 132); and a plurality of conductive interconnect lines (1061, 1030, 1060, 1020 as shown in fig. 10C and labeled fig. 10C; hereinafter “CIL”) in and spaced apart by the ILD layer (IL), the plurality of conductive interconnect lines (CIL) comprising: a first interconnect line (bottom-most 1061 as shown in labeled fig. 10C and labeled as “A1”) having a width (SRW); a second interconnect line (bottom-most 1030 as shown in labeled fig. 10C and labeled as “B2”) immediately adjacent the first interconnect line (A1), the second interconnect line (B2) having a width (W2) different than the width (SRW) of the first interconnect line (A1); a third interconnect line (1060 as shown in fig. 10C and labeled as “A3”) immediately adjacent the second interconnect line (B2), the third interconnect line (A3) having a width (SRW) the same as the width (SRW) of the first interconnect line (A1); and a fourth interconnect line (1024 as shown in labeled fig. 10C and labeled as “C4”) immediately adjacent the third interconnect line (A3), the fourth interconnect line (C4) having a width (W1) different than the width of the first interconnect line (A1), and the width (W1) of the fourth interconnect line (C4) different than the width (W2) of the second interconnect line (B2).
Kornachuk is silent as to explicitly teaching a fifth interconnect line immediately adjacent the fourth interconnect line, the fifth interconnect line having a width the same as the width of the first interconnect line; and a sixth interconnect line immediately adjacent the fifth interconnect line, the sixth interconnect line having a width the same as the width of the second interconnect line.
Smayling teaches, as shown in figs. 5A-5F, that sub-layouts can be formed such that they are combined to generate a desired sequence of M2 level layouts 505A, 505B, for example, combining cell variant 501A and cell variant 501B, as chosen in figs. 5D, 5E, to have alternating M2 layers 505A, 505B (which maintains an ABAB-ABAB pattern) and alternating lines 503A, 503B (which maintains an ABAB pattern by combining ABA-BAB cells).  This concept can be applied to the structure of fig. 10C of Kornachuk by repeating 1061, 1030, 1060, and 1020, which when repeating would have a structure similar to 1060, 1061 be immediately adjacent to 1020 as shown in labeled fig. 10C above, these additional repeating element will be referred to as labeled elements “A5” and “B6”.
Therefore Kornachuk in view of Smayling teaches a fifth interconnect line (A5 of Kornachuk) immediately adjacent the fourth interconnect line (C4 of Kornachuk), the fifth interconnect line (A5) having a width (SRW) the same as the width (SRW) of the first interconnect line (A1); and a sixth interconnect line (B6 of Kornachuk) immediately adjacent the fifth interconnect line (A5 of Kornachuk), the sixth interconnect line (B6 of Kornachuk) having a width (W2) the same as the width (W2) of the second interconnect line (B2 of Kornachuk).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the known method of repeating metallization lines in predetermined layout patterns to achieve a desired layout as taught by Smayling in the device of Kornachuk in order to have the predictable result of using a known method of repeating metallization structures since in semiconductor device fabrication, these structures are not made in a one at a time sequence but rather plural identical structures are formed across an entire wafer and these plurality of these elements are made.
Re claim 5: Kornachuk teaches the integrated circuit structure wherein a pitch (twice the distance labeled P1 in fig. 10C) between the first interconnect line (A1) and the third interconnect line (A3) is the same as a pitch (twice the distance labeled P1 in fig. 10C) between the second interconnect line (B2) and the fourth interconnect line (C4).
Re claims 11-19: Kornachuk teaches (e.g. fig. 10C) a computing device, comprising: integrated circuit structure, comprising: an inter-layer dielectric (ILD) layer (dielectric materials insulate patterned conductive layers from each other; e.g. paragraph 132; hereinafter “IL”) above a substrate (multi-level structures defined on a silicon substrate; e.g. paragraph 132); and a plurality of conductive interconnect lines (1061, 1030, 1060, 1020 as shown in fig. 10C; hereinafter “CIL”) in and spaced apart by the ILD layer (IL), the plurality of conductive interconnect lines (CIL) comprising: a first interconnect line (bottom-most 1061 as shown in labeled fig. 10C and labeled as “A1”) having a width (SRW); a second interconnect line (bottom-most 1030 as shown in labeled fig. 10C and labeled as “B2”) immediately adjacent the first interconnect line (A1), the second interconnect line (B2) having a width (W2) different than the width (SRW) of the first interconnect line (A1); a third interconnect line (1060 as shown in fig. 10C and labeled as “A3”) immediately adjacent the second interconnect line (B2), the third interconnect line (A3) having a width (SRW) the same as the width (SRW) of the first interconnect line (A1); and a fourth interconnect line (1024 as shown in labeled fig. 10C and labeled as “C4”) immediately adjacent the third interconnect line (A3), the fourth interconnect line (C4) having a width (W1) different than the width of the first interconnect line (A1), and the width (W1) of the fourth interconnect line (C4) different than the width (W2) of the second interconnect line (B2).
Kornachuk is silent as to explicitly teaching a fifth interconnect line immediately adjacent the fourth interconnect line, the fifth interconnect line having a width the same as the width of the first interconnect line; and a sixth interconnect line immediately adjacent the fifth interconnect line, the sixth interconnect line having a width the same as the width of the second interconnect line.
Smayling teaches, as shown in figs. 5A-5F, that sub-layouts can be formed such that they are combined to generate a desired sequence of M2 level layouts 505A, 505B, for example, combining cell variant 501A and cell variant 501B, as chosen in figs. 5D, 5E, to have alternating M2 layers 505A, 505B (which maintains an ABAB-ABAB pattern) and alternating lines 503A, 503B (which maintains an ABAB pattern by combining ABA-BAB cells).  This concept can be applied to the structure of fig. 10C of Kornachuk by repeating 1061, 1030, 1060, and 1020, which when repeating would have a structure similar to 1060, 1061 be immediately adjacent to 1020 as shown in labeled fig. 10C above, these additional repeating element will be referred to as labeled elements “A5” and “B6”.
Therefore Kornachuk in view of Smayling teaches a fifth interconnect line (A5 of Kornachuk) immediately adjacent the fourth interconnect line (C4 of Kornachuk), the fifth interconnect line (A5) having a width (SRW) the same as the width (SRW) of the first interconnect line (A1); and a sixth interconnect line (B6 of Kornachuk) immediately adjacent the fifth interconnect line (A5 of Kornachuk), the sixth interconnect line (B6 of Kornachuk) having a width (W2) the same as the width (W2) of the second interconnect line (B2 of Kornachuk).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the known method of repeating metallization lines in predetermined layout patterns to achieve a desired layout as taught by Smayling in the device of Kornachuk in order to have the predictable result of using a known method of repeating metallization structures since in semiconductor device fabrication, these structures are not made in a one at a time sequence but rather plural identical structures are formed across an entire wafer and these plurality of these elements are made.
Further, Kornachuk discusses the metallization structure as shown in fig. 10C however Kornachuk is silent as to explicitly teaching a computing device, comprising: a board; and a component coupled to the board, the component including an integrated circuit structure.
Electrical computing devices such as smart phones are widely used devices which require memory structures on a board to operate, these devices further include communication chips, camera/imager chips, a battery, antennas, and processors attached to the board.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use a computing device comprising a board and a plurality of component coupled to the board having the memory structure of Endo in order to have the predictable result of using the device of Endo in an application which requires memory, such as a smart phone.
Re claim 21: Kornachuk teaches the computing device, wherein a pitch (twice the distance labeled P1 in fig. 10C) between the first interconnect line (A1) and the third interconnect line (A3) is the same as a pitch (twice the distance labeled P1 in fig. 10C) between the second interconnect line (B2) and the fourth interconnect line (C4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822